DISCOVERY COMMUNICATIONS, INC.

RESTRICTED STOCK UNIT GRANT AGREEMENT FOR EMPLOYEES

     Discovery Communications, Inc. (the “Company”) has granted you a restricted
stock unit (the “RSU”) under the Discovery Communications, Inc. 2005 Incentive
Plan (As Amended and Restated) (the “Plan”). The RSU lets you receive a
specified number (the “RSU Shares”) of shares (“Shares”) of the Company’s Series
A common stock upon satisfaction of the conditions to receipt.

     The individualized communication you received (the “Cover Letter”) provides
the details for your RSU. It specifies the number of RSU Shares, the Date of
Grant, the schedule for vesting, and the Vesting Date(s).

     The RSU is subject in all respects to the applicable provisions of the
Plan. This grant agreement does not cover all of the rules that apply to the RSU
under the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan.

The Plan document is available on the Fidelity website. The Prospectus for the
Plan, the Company’s S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, vesting of the RSU, the value of the
Company's stock or of this RSU, or the Company's prospects. The Company is not
providing any advice regarding tax consequences to you or regarding your
decisions regarding the RSU; you agree to rely only upon your own personal
advisors.

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE RSU OR THE SECURITIES THAT MAY BE
RECEIVED UNDER IT WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO
OR AN OPINION OF COUNSEL

SATISFACTORY TO DISCOVERY COMMUNICATIONS, INC. OR OTHER INFORMATION AND
REPRESENTATIONS SATISFACTORY TO IT THAT SUCH REGISTRATION IS NOT REQUIRED.

--------------------------------------------------------------------------------

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

Vesting Schedule    Your RSU becomes nonforfeitable (“Vested”) as provided in
the Cover Letter and      the Grant Agreement assuming you remain employed (or
serve as a member of      the Company’s board of directors (“Board”)) until the
Vesting Date(s). For      purposes of this Grant Agreement, employment with the
Company will include      employment with any Subsidiary whose employees are
then eligible to receive      Awards under the Plan (provided that a later
transfer of employment to an      ineligible Subsidiary will not terminate
employment unless the Board determines      otherwise).        Vesting will
accelerate fully on your death or “Disability” (as defined in the Plan).      If
your employment is terminated without “Cause” (as defined in the Plan) before   
  the RSU is fully Vested, the RSU will remain or become Vested on the original 
    vesting schedule as though you remained working through any Vesting Date(s) 
    occurring during the 90 days after the date of termination, subject to any 
    applicable performance conditions.                       Change in         
             Notwithstanding the Plan’s provisions, if an Approved Transaction, 
                   Control                       Control Purchase, or Board
Change (each a “Change in Control”)                         occurs before the
first anniversary of the Date of Grant, the RSU will only                       
 have accelerated Vesting as a result of the Change in Control if (i) within   
                     12 months after the Change in Control, the Company
terminates your                         employment other than for Cause and (ii)
with respect to any Approved                         Transaction, the
transaction actually closes before the first anniversary.                       
 Accelerated Vesting will only accelerate the Distribution Date if and to       
                 the extent permitted under Section 409A of the Internal Revenue
Code                         (“Section 409A”).                           The
Board reserves its ability under Section 11.1(b) of the Plan to vary           
             this treatment if the Board determines there is an equitable
substitution                         or replacement award in connection with a
Change in Control.    Distribution Date    Subject to any overriding provisions
in the Plan, you will receive a distribution of      the Shares equivalent to
your Vested RSU Shares as soon as practicable      following the date on which
you become Vested (with the actual date being the      "Distribution Date”) and,
in any event, no later than March 15 of the year      following the calendar
year in which the Vesting Date(s) occurred, unless the      Board determines
that you may make a timely deferral election to defer      distribution to a
later date and you have made such an election (in which case      the deferred
date will be the “Distribution Date”).    Clawback    If the Company’s Board of
Directors or its Compensation Committee (the      “Committee”) determines, in
its sole discretion, that you engaged in fraud or      misconduct as a result of
which or in connection with which the Company is      required to or decides to
restate its financials, the Committee may, in its sole      discretion, impose
any or all of the following:                           Immediate expiration of
the RSU, whether vested or not, if granted within                         the
first 12 months after issuance or filing of any financial statement that       
                 is being restated (the “Recovery Measurement Period”); and 


Page 2

--------------------------------------------------------------------------------

                       Payment or transfer to the Company of the Gain from the
RSU, where                         the “Gain” consists of the greatest of (i)
the value of the RSU Shares on                         the applicable
Distribution Date on which you received them within the                       
 Recovery Measurement Period, (ii) the value of RSU Shares received             
           during the Recovery Measurement Period, as determined on the date of 
                       the request by the Committee to pay or transfer, (iii)
the gross (before                         tax) proceeds you received from any
sale of the RSU Shares during the                         Recovery Measurement
Period, and (iv) if transferred without sale during                         the
Recovery Measurement Period, the value of the RSU Shares when                   
     so transferred.        This remedy is in addition to any other remedies
that the Company may have      available in law or equity.        Payment is due
in cash or cash equivalents within 10 days after the Committee      provides
notice to you that it is enforcing this clawback. Payment will be     
calculated on a gross basis, without reduction for taxes or commissions. The   
  Company may, but is not required to, accept retransfer of shares in lieu of
cash      payments.        By accepting this RSU, you agree that the Clawback
section, as it may be      amended from time to time without your further
consent, applies to any RSUs or      other equity compensation grants (with
applicable modifications for the type of  grant) you receive or received on or
after March 15, 2010.   Restrictions    You may not sell, assign, pledge,
encumber, or otherwise transfer any  and    interest (“Transfer”) in the RSU
Shares until the RSU Shares are distributed to  Forfeiture    you. Any attempted
Transfer that precedes the Distribution Date is invalid.        Unless the Board
determines otherwise or the Grant Agreement provides      otherwise, if your
employment or service with the Company terminates for any      reason before
your RSU is Vested, then you will forfeit the RSU (and the Shares      to which
they relate) to the extent that the RSU does not otherwise vest as a      result
of the termination, pursuant to the rules in the Vesting Schedule section.     
The forfeited RSU will then immediately revert to the Company. You will receive 
    no payment for the RSU if you forfeit it.    Limited Status    You
understand and agree that the Company will not consider you a shareholder     
for any purpose with respect to the RSU Shares, unless and until the RSU     
Shares have been issued to you on the Distribution Date. You will not receive   
  dividends with respect to the RSU.    Voting    You may not vote the RSU. You
may not vote the RSU Shares unless and until      the Shares are distributed to
you.    Taxes and    The RSU provides tax deferral, meaning that the RSU Shares
are not taxable to  Withholding    until you actually receive the RSU Shares on
or around the Distribution Date.      You will then owe taxes at ordinary income
tax rates as of the Distribution Date at      the Shares' value. As an employee
of the Company, you may owe FICA and HI      (Social Security and Medicare)
taxes before the Distribution Date.        Issuing the Shares under the RSU is
contingent on satisfaction of all obligations      with respect to required tax
or other required withholdings (for example, in the      U.S., Federal, state,
and local taxes). The Company may take any action 


Page 3

--------------------------------------------------------------------------------

    permitted under Section 11.9 of the Plan to satisfy such obligation,
including, if      the Board so determines, satisfying the tax obligations by
(i) reducing the number      of RSU Shares to be issued to you by that number of
RSU Shares (valued at      their Fair Market Value on the date of distribution)
that would equal all taxes      required to be withheld (at their minimum
withholding levels), (ii) accepting      payment of the withholdings from a
broker in connection with a sale of the RSU      Shares or directly from you, or
(iii) taking any other action under Section 11.9 of      the Plan. If a
fractional share remains after deduction for required withholding,  the Company
will pay you the value of the fraction in cash.   Compliance    The Company will
not issue the RSU Shares if doing so would violate any  with Law    applicable
Federal or state securities laws or other laws or regulations. You may      not
sell or otherwise dispose of the RSU Shares in violation of applicable law.   
Additional    The Company may postpone issuing and delivering any RSU Shares for
so  Conditions    long as the Company determines to be advisable to satisfy the
following:  to Receipt                               its completing or amending
any securities registration or qualification of                         the RSU
Shares or its or your satisfying any exemption from registration               
         under any Federal or state law, rule, or regulation;                   
       its receiving proof it considers satisfactory that a person seeking to   
                     receive the RSU Shares after your death is entitled to do
so;                           your complying with any requests for
representations under the Plan;                         and                     
     your complying with any Federal, state, or local tax withholding           
             obligations.    Additional    If the vesting provisions of the RSU
are satisfied and you are entitled to receive  Representations    RSU Shares at
a time when the Company does not have a current registration  from You   
statement (generally on Form S-8) under the Securities Act of 1933 (the “Act”) 
    that covers issuances of shares to you, you must comply with the following 
    before the Company will issue the RSU Shares to you. You must —             
             represent to the Company, in a manner satisfactory to the
Company’s                         counsel, that you are acquiring the RSU Shares
for your own account                         and not with a view to reselling or
distributing the RSU Shares; and                           agree that you will
not sell, transfer, or otherwise dispose of the RSU                       
 Shares unless:                                               a registration
statement under the Act is effective at the time of                             
               disposition with respect to the RSU Shares you propose to sell, 
                                           transfer, or otherwise dispose of;
or                                               the Company has received an
opinion of counsel or other                                           
 information and representations it considers satisfactory to the               
                             effect that, because of Rule 144 under the Act or
otherwise, no                                             registration under the
Act is required. 


Page 4

--------------------------------------------------------------------------------

No Effect on    Nothing in this Grant Agreement restricts the Company’s rights
or those of any of  Employment    its affiliates to terminate your employment or
other relationship at any time and  or Other    for any or no reason. The
termination of employment or other relationship,  Relationship    whether by the
Company or any of its affiliates or otherwise, and regardless of      the reason
for such termination, has the consequences provided for under the      Plan and
any applicable employment or severance agreement or plan.    No Effect on    You
understand and agree that the existence of the RSU will not affect in any 
Running Business    way the right or power of the Company or its stockholders to
make or authorize      any adjustments, recapitalizations, reorganizations, or
other changes in the      Company’s capital structure or its business, or any
merger or consolidation of the      Company, or any issuance of bonds,
debentures, preferred or other stock, with      preference ahead of or
convertible into, or otherwise affecting the Company’s      common stock or the
rights thereof, or the dissolution or liquidation of the      Company, or any
sale or transfer of all or any part of its assets or business, or      any other
corporate act or proceeding, whether or not of a similar character to      those
described above.    Section 409A    The RSU is intended to comply with the
requirements of Section 409A and must      be construed consistently with that
section. Notwithstanding anything in the Plan      or this Grant Agreement to
the contrary, if the RSU Vests in connection with your      “separation from
service” within the meaning of Section 409A, as determined by      the Company),
and if (x) you are then a “specified employee” within the meaning      of
Section 409A at the time of such separation from service (as determined by     
the Company, by which determination you agree you are bound) and (y) the     
distribution of RSU Shares under such accelerated RSU will result in the     
imposition of additional tax under Section 409A if distributed to you within the
six      month period following your separation from service, then the
distribution under      such accelerated RSU will not be made until the earlier
of (i) the date six months      and one day following the date of your
separation from service or (ii) the 10 th day      after your date of death.
Neither the Company nor you shall have the right to      accelerate or defer the
delivery of any such RSU Shares or benefits except to the      extent
specifically permitted or required by Section 409A. In no event may the     
Company or you defer the delivery of the RSU Shares beyond the date specified   
  in the Distribution Date section, unless such deferral complies in all
respects      with Treasury Regulation Section 1.409A-2(b) related to subsequent
changes in      the time or form of payment of nonqualified deferred
compensation      arrangements, or any successor regulation. In any event, the
Company makes      no representations or warranty and shall have no liability to
you or any other      person, if any provisions of or distributions under this
Grant Agreement are      determined to constitute deferred compensation subject
to Section 409A but not      to satisfy the conditions of that section.   
Unsecured    The RSU creates a contractual obligation on the part of the Company
to make  Creditor    a distribution of the RSU Shares at the time provided for
in this Grant Agreement.      Neither you nor any other party claiming an
interest in deferred compensation      hereunder shall have any interest
whatsoever in any specific assets of the      Company. Your right to receive
distributions hereunder is that of an unsecured      general creditor of
Company.    Governing Law    The laws of the State of Delaware will govern all
matters relating to the RSU,      without regard to the principles of conflict
of laws. 


Page 5

--------------------------------------------------------------------------------

Notices    Any notice you give to the Company must follow the procedures then in
effect. If      no other procedures apply, you must send your notice in writing
by hand or by      mail to the office of the Company’s Secretary (or to the
Chair of the Board if you      are then serving as the sole Secretary). If
mailed, you should address it to the      Company’s Secretary (or the Chair of
the Board) at the Company’s then      corporate headquarters, unless the Company
directs RSU holders to send      notices to another corporate department or to a
third party administrator or      specifies another method of transmitting
notice. The Company and the Board      will address any notices to you using its
standard electronic communications      methods or at your office or home
address as reflected on the Company’s      personnel or other business records.
You and the Company may change the      address for notice by notice to the
other, and the Company can also change the      address for notice by general
announcements to RSU holders.    Amendment    Subject to any required action by
the Board or the stockholders of the Company,      the Company may cancel the
RSU and provide a new Award under the Plan in      its place, provided that the
Award so replaced will satisfy all of the requirements      of the Plan as of
the date such new Award is made and no such action will      adversely affect
the RSU to the extent then Vested.    Plan Governs    Wherever a conflict may
arise between the terms of this Grant Agreement and      the terms of the Plan,
the terms of the Plan will control. The Board may adjust      the number of RSU
Shares and other terms of the RSU from time to time as the      Plan provides. 


Page 6

--------------------------------------------------------------------------------